REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 3/8/2021.

Allowable Subject Matter
Claims 1-8, 10-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 13, the closest prior art are US 20150370038 of Sun and US 8514499 of Hsu et al.

Regarding Claims 1 and 13, Sun teaches an optical imaging lens assembly comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens, sequentially from an object side to an image side along an optical axis, wherein each of the first lens, and the fifth lens has a positive refractive power; each of the second lens, the third lens, and the fourth lens has a positive refractive power or a negative refractive power; an object-side surface of the first lens and an image-side surface of the fifth lens are convex surfaces; an image-side surface of the second lens, 

But none of them teaches that wherein the total effective focal length f of the optical imaging lens assembly and a radius of curvature R2 of the image-side surface of the first lens satisfy: 0.3 < f/R2 ≤ 0.35 and wherein a radius of curvature R11 of the object-side surface of the sixth lens and a radius of curvature R12 of the image-side surface of the sixth lens satisfy: -0.55< R12/R11 ≤ -0.4.

Regarding Claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging lens assembly further comprising:

as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-8 and 10-12 are also allowed due to their dependence on claim 1.

Regarding Claim 13, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging lens assembly further comprising:
wherein a radius of curvature R11 of the object-side surface of the sixth lens and a radius of curvature R12 of the image-side surface of the sixth lens satisfy: -0.55< R12/R11 ≤ -0.4,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 14-15 and 17-20 are also allowed due to their dependence on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872